People v Jones (2022 NY Slip Op 05379)





People v Jones


2022 NY Slip Op 05379


Decided on September 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2022

Before: Acosta, P.J., Mazzarelli, Gesmer, González, Pitt, JJ. 


Ind. No. 2224/14 Appeal No. 16300 Case No. 2016-01356 

[*1]The People of the State of New York, Respondent,
vKurt Jones, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Simone Greenberg of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Matthew B. White of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J. at plea; Raymond L. Bruce, J. at sentencing), rendered December 10, 2015, convicting defendant of robbery in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant's "valid waiver[] of the right to appeal preclude[s] review of his argument[] that the mandatory surcharge[] and fees imposed on him at sentencing should be vacated ... pursuant to CPL 420.35(2-a)" (People v Count C., 206 AD3d 496, 496 [1st Dept 2022]), and this is not a case where the People have agreed to "waive[] the waiver" (Garza v Idaho, 586 US &mdash, &mdash, 139 S Ct 738, 745 [2019]). As an alternative holding, we find no basis to waive defendant's surcharge and fees in the interest of justice, and we find it unnecessary to address the retroactivity of this statute (see People v Escalona, 202 AD3d 451 [1st Dept 2022]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2022